Case 19-30736   Doc 13-3    Filed 09/30/19 Entered 09/30/19 15:38:33   Desc
                           Mortgage Page 1 of 14
Case 19-30736   Doc 13-3    Filed 09/30/19 Entered 09/30/19 15:38:33   Desc
                           Mortgage Page 2 of 14
Case 19-30736   Doc 13-3    Filed 09/30/19 Entered 09/30/19 15:38:33   Desc
                           Mortgage Page 3 of 14
Case 19-30736   Doc 13-3    Filed 09/30/19 Entered 09/30/19 15:38:33   Desc
                           Mortgage Page 4 of 14
Case 19-30736   Doc 13-3    Filed 09/30/19 Entered 09/30/19 15:38:33   Desc
                           Mortgage Page 5 of 14
Case 19-30736   Doc 13-3    Filed 09/30/19 Entered 09/30/19 15:38:33   Desc
                           Mortgage Page 6 of 14
Case 19-30736   Doc 13-3    Filed 09/30/19 Entered 09/30/19 15:38:33   Desc
                           Mortgage Page 7 of 14
Case 19-30736   Doc 13-3    Filed 09/30/19 Entered 09/30/19 15:38:33   Desc
                           Mortgage Page 8 of 14
Case 19-30736   Doc 13-3    Filed 09/30/19 Entered 09/30/19 15:38:33   Desc
                           Mortgage Page 9 of 14
Case 19-30736   Doc 13-3    Filed 09/30/19 Entered 09/30/19 15:38:33   Desc
                           Mortgage Page 10 of 14
Case 19-30736   Doc 13-3    Filed 09/30/19 Entered 09/30/19 15:38:33   Desc
                           Mortgage Page 11 of 14
Case 19-30736   Doc 13-3    Filed 09/30/19 Entered 09/30/19 15:38:33   Desc
                           Mortgage Page 12 of 14
Case 19-30736   Doc 13-3    Filed 09/30/19 Entered 09/30/19 15:38:33   Desc
                           Mortgage Page 13 of 14
Case 19-30736   Doc 13-3    Filed 09/30/19 Entered 09/30/19 15:38:33   Desc
                           Mortgage Page 14 of 14
